Opinion issued May 23, 2007







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00420-CV
____________

IN RE JEFFREY MICHAEL BURNS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator, Jeffrey Michael Burns, has filed a petition for writ of mandamus
complaining of Judge Patronella's (1) January 23, 2007 order rendering summary
judgment and rendering a take-nothing judgment against relator.
	We deny the petition for writ of mandamus.
	All pending motions are overruled as moot.
PER CURIAM

Panel consists of Justices Taft, Jennings, and Alcala.
1. The Honorable David M. Patronella, judge of the Justice of the Peace Court,
Precinct 1, Place 2 of Harris County, Texas.  The underlying lawsuit is Jeffrey
Michael Burns v. Colonial Mut. Ins. Co. et al., trial court cause no.
CV12C0047138.  Relator's petition recites that he is complaining of the
County Court at Law judge to whose court he has appealed the summary
judgment, but the judge who signed the complained-of judgment was Judge
Patronella.